tcmemo_2014_214 united_states tax_court bruce a hauptman petitioner v commissioner of internal revenue respondent docket nos 29857-07l 29868-07l filed date donald jay pols for petitioner shawna a early for respondent memorandum opinion jacobs judge pursuant to sec_6330 petitioner seeks review of the determination by the internal_revenue_service irs or respondent to proceed unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules of practices and procedure with collection of petitioner’s unpaid federal_income_tax liabilities for and years involved by way of levy the merits of the underlying tax_liabilities are not at issue the issue for decision is whether the irs abused its discretion in rejecting petitioner’s offer-in-compromise for the reasons set forth infra we hold that the irs did not the parties have submitted these consolidated cases fully stipulated under rule the parties’ stipulation of facts with accompanying exhibits is incorporated by this reference petitioner resided in iowa at the time he filed his petitions background petitioner failed to timely file federal_income_tax returns for the years involved as a consequence the irs prepared substitutes for returns pursuant to sec_6020 petitioner subsequently filed untimely federal_income_tax returns but failed to pay the full amounts of tax shown as due respondent these cases were consolidated for purposes of trial briefing and opinion pursuant to rule a docket no 29857-07l relates to and docket no 29868-07l relates to and petitioner filed untimely joint returns for and with his then but now former wife anne hauptman he filed an untimely return for on the basis of married_filing_separately he filed untimely joint returns for and with his then and current wife danielle hauptman assessed the amounts self-reported on the untimely returns as well as penalties as follows tax and penalties for and were assessed on date tax and penalties for were assessed on date tax and penalties for were assessed on date and tax and penalties for were assessed on date the irs also began levying on petitioner’s property in response petitioner began submitting offers-in- compromise the last of which is the subject of this proceeding as of date petitioner’s unpaid income_tax liabilities for the years involved approximated dollar_figure million respondent issued two separate final notices of intent to levy levy notices one for and and another for and to petitioner on date on date petitioner filed two separate forms request for a collection_due_process or equivalent_hearing sec_6330 hearing one for and and another for and on date the milwaukee appeals_office issued two separate notices of determination sustaining the proposed levy action on date petitioner filed two petitions with this court one for and and another for and seeking review of the determinations of the milwaukee appeals_office i petitioner’s background during the years involved petitioner was a successful investment consultant he began his investment career in with merrill lynch co in new york city as a account executive he later worked at bache co and butcher singer in he founded b hauptman associates llc bha a private investment management firm providing advice to high net_worth individuals pension funds and institutions from through while managing bha petitioner held a seat on the chicago mercantile exchange trading in the s p futures pit in bha formed juniper capital management inc later renamed genesis capital fund lp genesis or the fund a limited_partnership genesis employed various hedged investment strategies in managing client funds genesis management was formed to be the general_partner of genesis petitioner through his ownership of georgica pond ltd an s_corporation georgica pond owned of genesis management genesis began operations on date with dollar_figure million under management by the amount under management grew to and peaked at dollar_figure million from that point onward the fund sustained a decline in the amount under management which affected the earnings_of genesis management genesis ceased operations at the end of from through bha sustained a dramatic decline in revenues to the point where it began to experience losses forcing petitioner to personally fund the operations of bha by the number of bha’s full-time employees had declined from to ii petitioner’s offers-in-compromise petitioner’s first offer-in-compromise was made in date his second was made in date and a third offer was made in date the first two offers were rejected as inadequate the third offer was returned as solely to delay collection activity petitioner submitted the offer-in-compromise at issue in this matter his fourth by submitting a form_656 offer_in_compromise on date he offered to settle his outstanding federal_income_tax liabilities for dollar_figure the offer was based on doubt as to collectibility the required of the amount of the offer ie dollar_figure was sent with the form_656 petitioner stated he would pay the balance ie dollar_figure within four months of irs acceptance and that the funds would come from a third party before filing form_656 petitioner filed form 433-a collection information statement for wage earners and self-employed individuals and several forms 433-b collection information statement for businesses petitioner reported a monthly income of dollar_figure and personal monthly expenses of dollar_figure on form 433-a petitioner’s case was assigned to offer specialist r taylor offer specialist taylor reviewed petitioner’s financial information including documents presented with petitioner’s offers-in-compromise he compared these documents with financial information he had received from third parties and determined that petitioner had understated the value of his property and businesses by as much as dollar_figure million offer specialist taylor stated the following in a report he prepared petitioner’s personal expenses were primarily paid_by georgica pond georgica pond paid petitioner’s and his former wife’s personal credit card bills personal utility bills personal mortgage payments and property taxes and the deposit of dollar_figure paid with petitioner’s dollar_figure offer-in- compromise came from georgica pond petitioner does not deny the truth of these statements for example in response to a summons central state bank provided a financial statement that petitioner had submitted to the bank when he sought a dollar_figure loan to be used to settle his outstanding federal_income_tax liabilities petitioner later asserted to settlement officer randy j allen that he puffed up the figures see infra offer specialist taylor reviewed petitioner’s tax history and observed that petitioner had filed appeals cases regarding his outstanding tax_liabilities in reviewing petitioner’s financial information offer specialist taylor determined that petitioner had realized millions of dollars in gains from stock transactions but had chosen to reinvest the assets and make substantial charitable_contributions rather than paying his outstanding tax_liabilities in a fax dated date sent to settlement officer curtis megyesi who was then assigned to the cases see infra petitioner acknowledged that he had intentionally failed to pay his outstanding tax_liabilities believing all parties would be better served if he used funds for investment the fax stated when you are down runs in the ninth inning bunting is not a realistic option if you want to finally resolve the issue it was hoped and expected that such investments would provide the means to pay all the taxes due if taxes and penalties equaled in excess of dollar_figure million and i had dollar_figure million in assets then the irs would take all of the funds and i would still be left with a huge tax problem and have no means to invest in hopes of paying the balance due petitioner’s conviction was that all that was needed was one good year and the ability to pay all taxes due would be achieved that conviction was never justified as petitioner never had that one good year by date the date of offer specialist taylor’s report petitioner’s outstanding tax_liabilities for the years involved totaled approximately dollar_figure million in his report offer specialist taylor concluded that petitioner lived a lavish lifestyle petitioner had not reported income for several years and petitioner’s personal expenses had been paid_by his companies offer specialist taylor calculated that petitioner’s reasonable collection potential was dollar_figure offer specialist taylor’s report concludes that w ith such an egregious history of non- compliance with paying his required tax it would be detrimental to the interests of fair tax_administration to accept an offer from this individual offer specialist taylor’s report was reviewed by compliance manager oic terrie miller she concurred with offer specialist taylor’s rejection of petitioner’s dollar_figure offer as not in the best interest of the government the rejection of petitioner’s offer was referred to the san bernardino california appeals_office for an independent review that office concurred with offer specialist taylor on date the irs sent petitioner sb letter aoic informing him that his offer-in-compromise had been rejected as not being in the best interest of the government and that he was entitled to contact the appeals_office within days from the date of the letter petitioner timely filed an appeal on date petitioner’s appeal was assigned to settlement officer randy j allen of the peoria illinois appeals_office on date settlement officer allen sent petitioner a letter in which he calculated the minimum offer amount acceptable to the irs to be dollar_figure the minimum offer amount was based on the value of petitioner’s businesses particularly georgica pond the most valuable asset of georgica pond was a dollar_figure receivable arising from a series of loans from georgica pond to bha petitioner disagreed with settlement officer allen’s calculation petitioner maintained the receivable was worthless because bha was not in a position to repay the loan settlement officer allen stated in the irs case activity record that he disagreed with petitioner noting that the loans were made when petitioner’s taxes were due and that the loan funds could have been used to settle petitioner’s outstanding tax_liabilities settlement officer allen later wrote in the irs case activity record that both georgica pond and bha remained operating concerns and that he assumed both were in business to make a profit on date in response to new information petitioner provided settlement officer allen reduced petitioner’s reasonable collection potential to dollar_figure at a time not in the record petitioner’s case was reassigned from settlement officer allen to settlement officer curtis m megyesi settlement officer megyesi contacted petitioner and his representative alvin brown the irs case activity record reveals that settlement officer megyesi and petitioner met and discussed petitioner’s offer petitioner was asked how he was able to pay his living_expenses petitioner replied that he supported himself with proceeds of bank loans and money borrowed from individuals settlement officer megyesi asked petitioner why he donated dollar_figure to the maharishis of iowa when his offer-in-compromise was pending petitioner replied he was confident that an investment he then was concluding would permit him to pay his taxes in full settlement officer megyesi raised concerns as to discrepancies between the stated values of assets set forth in financial information petitioner provided the irs and the stated values of the same assets set forth in petitioner’s loan application with central state bank see supra note petitioner replied that the figures submitted on the loan application were puffed up settlement officer megyesi however believed the asset values set forth in the loan application were accurate and that petitioner had understated the value of his assets as set forth in the irs forms settlement officer megyesi also reviewed copies of various promissory notes evidencing alleged loans to petitioner and his businesses he observed that some of the notes identified the obligators only by their first names that the lenders had not signed several of the notes and that the notes did not contain any default language settlement officer megyesi calculated the amount of the loans to be dollar_figure he expressed concern that the only collateral for these loans was petitioner’s equity in an investment_company which had not yet begun operating b hauptman holdings llc settlement officer megyesi’s review showed a substantial part of the borrowed money was deposited into the bank account of b hauptman holdings llc settlement officer megyesi was able to track a dollar_figure tranche of loan proceeds deposited into the account of b hauptman holdings llc thereafter dollar_figure was transferred to georgica pond’s bank account the money was used to pay bha expenses as well as petitioner’s personal expenses settlement officer megyesi notes in the case activity record that t he money has been spent i didn’t see where mr hauptman petitioner invested the money to make money i don’t know how he will pay it back the loan is secured with mr hauptman’s personal guarantee and the equity in b hauptman holdings again as far as i knew from prior conversations with mr hauptman this company did not exist not sic does it have any assets in other words mr hauptman states this company does not exist yet it is able to transfer half a million dollars to a company he calls his nominee georgica pond settlement officer megyesi reviewed petitioner’s business dealings the irs case activity record reveals an individual named paul winer paid petitioner or grand teton capital management llc more than dollar_figure on date for future investment advisory services to be provided over the subsequent five years with services to be limited to hours per year in the irs activity record settlement officer megyesi expressed concern as to this transaction observing wouldn’t it be better to pay by the hour when needed could he pay only a year at a time what about a default is sic service the agreement contains no default clause what if mr winer is not happy with the service after one year again it doesn’t seem likely that someone would enter into this type of agreement that highly favors the other party on date settlement officer megyesi spoke with petitioner’s representative alvin brown settlement officer megyesi asked why the loans were made to b hauptman holdings llc a company not yet in operation mr brown agreed the loans did not make sense but he assumed the loans were to fund the soon-to-be operational company settlement officer megyesi reviewed the dollar_figure tranche of loan proceeds he had traced with mr brown mr brown agreed that it appeared petitioner was using the borrowed funds for personal_use mr brown was unable to explain the incomplete promissory notes and he agreed that the dollar_figure payment by mr winer to petitioner was a bad deal mr brown stated that he would contact petitioner and speak with settlement officer megyesi again the record does not reveal that any such discussion occurred because the amount of petitioner’s offer-in-compromise was substantially less than dollar_figure the amount that settlement officer allen had determined to be petitioner’s reasonable collection potential the appeals_office sustained the rejection of petitioner’s dollar_figure offer-in-compromise settlement officer megyesi prepared a detailed appeals case memorandum acm on date in the acm settlement officer megyesi stated that the rejection of petitioner’s offer-in-compromise was based on the provisions of policy statement p-5-100 specifically he as well as settlement officer allen determined that acceptance of the offer was not in the best interest of the government in part because petitioner was not reporting all the income he was earning the acm set forth a detailed review of the facts of the case as established by various irs offer specialists and settlement officers including a calculation of petitioner’s assets the values of which settlement officer megyesi believed to be substantially greater than the asset values to which petitioner had admitted the acm noted that petitioner had paid no tax for years because the income he reported was offset by claimed losses the acm stated that petitioner had established layers of business entities some to make investments others to manage them the effect of which was to divert income and make it difficult for the irs to determine the income attributable to petitioner the acm listed six examples of such layering the memorandum stated it appears that through this layering of entities mr hauptman is able to divert income from himself to business entities all of which could be considered nominees because his investment opportunities are continuous in nature he is able to offset any reported income with losses from one or more of his other investment opportunities it can be understood how this could occur on any given year but is difficult to understand how someone could sustain enough losses to overcome income over a ten year period and still have money to invest eventually no money would be left to invest based on the information reviewed it is believed that not all income is being reported it also does not appear that all of the llc’s ie the business entities are properly reporting k-1 income to mr hauptman or to each other review of the administrative file documents that money readily flows between the llc entities and many of mr hauptman’s personal expenses are paid_by one or more of the llc’s the acm examined dollar_figure in loans made to petitioner’s companies and reviewed the complex series of intercompany_transactions through which petitioner’s personal expenses were paid the acm stated these distributions are not the debts of b hauptman holdings ie petitioner’s new company this provided further evidence of the co-mingling on money between entities what did they do with the money this example further verifies that income is not being properly reported on date respondent sent petitioner two supplemental notices of determination supplemental notices rejecting petitioner’s offer-in-compromise and sustaining the conclusions reached previously in the levy notices the supplemental notices essentially repeated the findings set forth in the acm the supplemental notices stated that all legal and procedural requirements had been met and that the levy appropriately balanced the need for efficient collection of petitioner’s unpaid federal_income_tax liabilities with petitioner’s concern that the collection action be no more intrusive than necessary i introduction discussion these cases involve a review of respondent’s determination to proceed with collection of petitioner’s unpaid federal_income_tax liabilities for and by way of levy sec_6330 hearings concerning levies are conducted in accordance with sec_6330 at the sec_6330 hearing a taxpayer may raise any relevant issues relating to the unpaid tax including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives a taxpayer may challenge the existence or amount of the underlying tax_liability only if he she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liability sec_6330 sec_301_6330-1 q a-e2 proced admin regs petitioner does not in this proceeding challenge the existence or amounts of his underlying tax_liabilities after the commissioner issues a notice_of_determination a taxpayer may petition this court for review thereof sec_6330 the court’s review of the commissioner’s determination is subject_to the provisions of sec_6330 because petitioner does not dispute the underlying tax_liabilities for the years involved we review respondent’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking a sound basis in fact or law 439_us_522 112_tc_19 ii petitioner’s arguments petitioner first argues that the irs erred by rejecting his offer-in- compromise on the premise that because he is not or has not been in compliance with his filing and payment obligations it would not be in the best interest of the government to accept the offer-in-compromise petitioner maintains such a determination is contrary to regulations and published irs policy statements and the record does not support the conclusion that petitioner is not in compliance or has in the past been so second petitioner asserts the irs erred in adding dissipated assets to the calculation of his reasonable collection potential third petitioner asserts the irs erred by using asset valuations that have no basis in fact and are unsupported by the record and fourth petitioner asserts the irs erred by failing to use applicable public guidance to calculate the value of his potential future income iii respondent’s rejection of petitioner’s offer-in-compromise as not in the best interest of the government the commissioner may compromise any civil tax case sec_7122 sec_301_7122-1 proced admin regs an outstanding tax_liability may be compromised on one of three grounds doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301 b proced admin regs petitioner offered to compromise his outstanding tax_liabilities for the years involved on the basis of doubt as to collectibility the commissioner may compromise a tax_liability for doubt as to collectibility when the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs the decision to accept or reject such an offer to compromise as well as the terms and conditions agreed to is in the discretion of the commissioner id para c we do not conduct an independent review of what would be an acceptable offer-in-compromise and we give due deference to the commissioner’s decision 125_tc_301 aff’d 469_f3d_27 1st cir woodral v commissioner t c pincite the commissioner is guided in his consideration of offers-in-compromise by regulations and policies aimed at similarly treating taxpayers in similar situations and by considering special facts and circumstances that may be present in each case sec_301_7122-1 proced admin regs provides that n o offer to compromise may be rejected solely on the basis of the amount of the offer without evaluating that offer under the provisions of this section and the secretary’s policies and procedures regarding the compromise of cases the commissioner’s general policy is to accept an offer-in-compromise when it is unlikely that the tax_liability can be collected in full and the amount offered reasonably reflects the taxpayer’s collection potential however the internal_revenue_manual irm states that in certain instances the commissioner may reject such an offer-in-compromise if acceptance would not be in the best interest of the government irm pt date provides that a n offer rejection may also be based on a determination that acceptance of the specific offer at hand is not in the best interest of the government as discussed in policy statement p-5-100 irm rejections under this provision should not be routine and should be fully supported by the facts outlined in the rejection narrative offers rejected under this section require the review and approval of the second level manager that is territory manager for the field of department manager for coic policy statement p-5-100 states in pertinent part that t he success of the compromise program will be assured only if taxpayers make adequate compromise proposals consistent with their ability to pay and the service makes prompt and reasonable decisions taxpayers are expected to provide reasonable documentation to verify their ability to pay the ultimate goal is a compromise that is in the best interest of both the taxpayer and the service policy statement p-5-100 irm pt date irm pt provides the following as an example of a situation that may warrant rejection of an offer-in-compromise as not being in the best interest of the government recent compliance satisfies offer processability criteria however the taxpayer has an egregious history of past noncompliance and our analysis of his current finances reveals that it will be highly unlikely the taxpayer will be able to remain in compliance during the offer period petitioner does not claim that respondent failed to follow the procedures set forth in the irm instead petitioner challenges respondent’s application of irm pt and policy statement p-5-100 petitioner argues that the regulations provide that a taxpayer’s history of noncompliance may be used to reject an offer- in-compromise only when the rejection is made based on the promotion of effective tax_administration under sec_301_7122-1 proced admin regs petitioner argues that there is nothing in the regulations directing or authorizing the commissioner to promulgate policies that would cause him to reject an offer-in-compromise based on doubt as to collectibility because of a history of noncompliance petitioner is incorrect in this assertion policy statement p-5-100 and the predecessor to irm pt have previously been relied upon by the commissioner to guide his determination to reject an offer-in-compromise based on doubt as to collectibility and we have accepted their validity see bennett v commissioner tcmemo_2008_251 oman v commissioner tcmemo_2006_231 in bennett we pointed out that these guidelines are in the end just that--language guiding the commissioner’s considerations of all the facts and circumstances as mandated by the regulation that is unquestionably binding sec_301_7122-1 proced admin regs that regulation does not compel the commissioner to accept any particular offer but to consider the facts and circumstances of the case before him we believe respondent did consider the facts and circumstances of petitioner’s case and that sec_301_7122-1 proced admin regs provides that n o compromise to promote effective tax_administration may be entered into if compromise of the liability would undermine compliance by taxpayers with the tax laws respondent has obeyed the requirements of sec_301_7122-1 proced admin regs bennett and oman illustrate the operation of the irm and the policy statement in each case the taxpayer had an egregious history of noncompliance and in each the commissioner determined that there was a probable likelihood of future noncompliance relying on the irm and the policy statement the commissioner rejected offers-in-compromise in both cases in bennett we sustained the commissioner’s rejection of the offers-in-compromise because the commissioner fully considered the facts and circumstances in the case and thoroughly explained his reasoning in the notice_of_determination in oman however we remanded the case to the appeals_office because the commissioner’s reasoning was unclear as to why it was in the best interest of the government to reject the offer-in-compromise in that matter the commissioner conceded that the taxpayer’s reasonable collection potential was zero yet the commissioner still rejected the taxpayer’s offer to settle his dollar_figure outstanding tax_liability for dollar_figure the commissioner placed the taxpayer in bennett in currently not collectible status because of her financial condition instead of levying on her property the commissioner’s analysis indicated that the taxpayer’s circumstances might change in the near future and allow for the collection of her delinquent tax unlike in oman in the instant matter there is a fully developed record expatiating the commissioner’s reasoning the acm and the supplemental notices thoroughly discussed the layering of petitioner’s business entities the questionable documentation regarding petitioner’s loans and the use of moneys not for investment purposes but to pay petitioner’s personal expenses moreover the irs case activity record files detailed settlement officer megyesi’s inability to get petitioner or his representative to explain the companies’ business transactions and we are mindful that the amount settlement officer megyesi and settlement officer allen determined to be petitioner’s reasonable collection potential dollar_figure greatly exceeded petitioner’s dollar_figure offer-in-compromise settlement officer megyesi noted that georgica pond held a loan receivable of dollar_figure he gave cogent reasons as to why the loan receivable should be treated as a collectible eg both businesses remained viable we do not find settlement officer’s megyesi’s position to be unreasonable or lacking in a sound basis in fact further we find that settlement officer megyesi had good reason to distrust petitioner’s financial statements for by his own admission petitioner provided false financial statements to third parties when it served his purposes thus we believe the asset valuations used by settlement officer megyesi and settlement officer allen were not unreasonable and had a basis in fact additionally the record does not indicate that settlement officer allen and subsequently settlement officer megyesi erred by failing to use applicable public guidance to calculate the value of his potential future income as petitioner asserts see supra p petitioner argues that the record does not support respondent’s conclusion that he is not or has not been in compliance in the past with his return filing and tax payment obligations petitioner points out that the supplemental notices acknowledged that he timely filed federal_income_tax returns for years after the years involved in these cases moreover as petitioner points out the irs has not audited or adjusted any of his claimed losses petitioner’s argument however ignores the fact that he failed to comply with his tax_return filing and payment obligations throughout the years involved a failure due to his desire to use the money for other purposes rather than an inability to make any_tax payments moreover respondent’s rejection of petitioner’s offer-in-compromise is based in part on a determination that petitioner did not give the irs complete and accurate information regarding his taxable_income petitioner’s own documentation raises questions as to the intercompany structure of his businesses payments by those businesses of his personal expenses and loans ostensibly made to him by his businesses and by others indeed petitioner’s own representative agreed that certain transactions were a bad deal for the other parties petitioner failed to provide clarification of these transactions despite irs requests to do so and it is not an abuse_of_discretion to reject a collection alternative and sustain the proposed collection action ie levy on the basis of a taxpayer’s failure to submit requested financial information sullivan v commissioner tcmemo_2012_337 see wright v commissioner tcmemo_2012_24 huntress v commissioner tcmemo_2009_161 in sum we find no error in respondent’s determination that petitioner’s questionable transactions with others call into question petitioner’s future compliance to conclude we hold that respondent did not abuse his discretion in rejecting petitioner’s offer-in-compromise we thus hold that respondent may proceed with enforced collection by levy in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
